Exhibit 10.3

ALTABA INC.

LONG-TERM DEFERRED COMPENSATION INCENTIVE PLAN

DEFERRAL ELECTION FORM

This Deferral Election Form (the “Deferral Election Form”) specifies my election
under the Altaba Inc. Long-Term Deferred Compensation Incentive Plan, as may be
amended from time to time (the “Plan”). I understand that this election shall at
all times remain subject to the terms of the Plan. All capitalized terms used
herein and not defined shall have the meanings provided in the Plan.

I hereby make the following election with respect to annual retainer and meeting
fees (collectively, the “Director Fees”) that will be paid to me during the
period commencing on the first day following the date on which I return a
properly completed and executed copy of this Deferral Election Form to the
Company. Absent my election hereunder, I understand that the Director Fees due
to me are calculated and paid quarterly. I further understand that (a) I must
return a properly completed and executed copy of this Deferral Election Form
within thirty (30) days after the date that I first become eligible to
participate in the Plan and (b) my election to defer my Director Fees will only
apply to Director Fees attributable to services I have not yet performed as of
August 16, 2017.

Participant:     [            ]

I. Director Fees Deferral Election

I irrevocably elect, in accordance with the provisions of the Plan, to defer
payment of                     % (insert whole percentage number of not less
than 50% and up to 100%) of my Director Fees, which deferrals shall be credited
to my Deferral Account pursuant to the terms of the Plan.

II. Calculation of Payout of Deferral Account

I acknowledge and agree that the value of my Deferral Account, as of a given
date, shall be based on the level of the Trading Discount Reduction for such
date calculated as follows:

(a) the accumulated amount of deferred Director Fees that are credited to my
Deferral Account based on my election above, multiplied by

(b) the resulting Payout Multiplier determined based on the Trading Discount
Reduction calculated as of such date by reference to the table below:

 

Page 1 of 3



--------------------------------------------------------------------------------

     Current
Trading
Discount^     Change
from
Trading
Discount
a/o
8/11/17     Trading
Discount
Reduction
from
Baseline
(27.2%)     Payout
Multiplier*  

Trading Discount as of 8/11/17

     30.3 %        -3.1 %      —          28.0 %      2.3 %      -0.8 %      —  
 

Baseline

     27.2 %      3.1 %      0.0 %      —    

Threshold

     25.6 %      4.7 %      1.6 %      0.50        23.4 %      6.9 %      3.8 % 
    1.00        21.2 %      9.1 %      6.0 %      1.50        19.0 %      11.3
%      8.2 %      2.00        16.4 %      13.9 %      10.8 %      3.00       
14.5 %      15.8 %      12.7 %      3.50  

Maximum

     12.5 %      17.8 %      14.7 %      4.00  

 

^ As defined in the Plan.

* The Payout Multiplier is applied towards the value of the Deferral Account.
The Payout Multiplier is capped at 4.0 if the Trading Discount Reduction is at
least 14.7%. If the Trading Discount Reduction is less than 1.6%, the Payout
Multiplier shall be equal to zero. If the Trading Discount Reduction falls
between any two scheduled levels, the Payout Multiplier will be calculated using
straight line interpolation between such levels.

I acknowledge and agree that for purposes of this Part II, measurement of the
level of the Trading Discount Reduction shall be determined by the Plan
Administrator pursuant to Sections 3.6(b) and 4.3 of the Plan.

I further acknowledge and agree that payment of my Deferral Account shall be
made to me or my Beneficiary, as applicable, in a single lump sum pursuant to
the terms of Section 4.4 of the Plan.

III. Acknowledgements and Signature

1. I acknowledge that my election to defer any portion of my Director Fees
payable to me in connection with my future services as a Director is
irrevocable.

2. I acknowledge that individual benefits under the Plan are payable as they
become due solely from the general assets of the Company, and to the extent that
I or any person acquires a right to receive payments under the Plan, such right
shall be no greater than the right of any general creditor of the Company.
Neither the Plan nor any action taken pursuant to the terms of the Plan shall be
considered to create a fiduciary relationship between me and the Company or any
other person, or to require the establishment of a trust of which the assets of
the Plan are beyond the claims of any general creditor of the Company.

3. By my signature below, I agree to be bound by the terms and conditions of
this Deferral Election Form and the Plan, each as may be amended or restated
from time to time, as applicable. I have reviewed this Deferral Election Form
and the Plan in their entirety, and have had an opportunity to obtain the advice
of counsel prior to executing this Deferral Election Form.

 

Page 2 of 3



--------------------------------------------------------------------------------

4. I agree to accept as binding, conclusive and final all decisions or
interpretations of the Plan Administrator upon any questions arising under this
Deferral Election Form or the Plan or otherwise relating to my election to defer
Director Fees hereunder.

 

Date : August 16, 2017

  

 

     Signature

Date Received by the Company:                                          
           

 

Page 3 of 3